Citation Nr: 1827703	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bruxism with temporomandibular joint syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In June 2017, the Board remanded the case for further development.  Thereafter, in December 2017, the RO increased the Veteran's rating from noncompensable to 10 percent, effective September 4, 2011.  However, as this increase did not represent a total grant of the benefit sought on appeal, entitlement to an initial increased disability rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that in a February 2018 brief, the Veteran's representative mentioned that the Veteran's service-connected bruxism affected the Veteran's shoulders and upper back.  In support of this contention, the representative cited treatment records from More Physical Therapy.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  In light of the representative's February 2018 statement, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit any claim regarding entitlement to service connection for disabilities of the shoulders and upper back secondary to service-connected bruxism. 




VETERAN'S CONTENTIONS

The Veteran contends that his current rating for bruxism does not fully encompass the severity of his disability.  


FINDINGS OF FACT

1. In August 2011, the Veteran was provided a VA examination in connection with his bruxism claim.  The Veteran reported that he began having jaw pain while on active duty and that he started grinding his teeth during his first years of service.  The Veteran reported that he took pain medication as needed and used a night guard about 3 times a week.  The examiner noted that the Veteran's chief complaint was sore jaw muscles.

An extra-oral examination of the head and neck revealed: no masses, muscle hypertrophy, or lymphadenopathy; tenderness to palpation of the left muscles of mastication; no tenderness to palpation of the temporomandibular joints (TMJs); no popping or crepitus; no deviation of the mandible on opening or closing; no soft tissue lesions; and the opening, closing, and side-to-side jaw movements were completed easily and without hesitation through a full range of motions.

An intra-oral examination revealed good oral hygiene with slight amounts of plaque.  Additionally, no cavities were noted and the Veteran's teeth were in good alignment with good intercuspation.  The Veteran was missing teeth (3rd molars) and the examiner noted occlusal wear on the lateral incisors, cuspids, and first bicuspids that was advanced for the Veteran's age.  Lastly, the examiner noted that there were no soft tissue lesions.

The examiner measured inter-incisal distance as 48 millimeters (mm) with right lateral excursion to 9.5 mm and left lateral excursion to 12 mm.  The examiner noted that the Veteran had bruxism and the Veteran clenched during the day.  Lastly, the Veteran was negative for TMJ pain, crepitus, popping, or locking on both sides, but positive for muscle pain and muscle fatigue on the left side.

2. An October 2012 addendum to the August 2011 VA examination noted that the Veteran did not have pain associated with the full range of movement of the jaw.  Additionally, the addendum stated that the Veteran's inter-incisal as well as his right and left excursive ranges of motion were measured using 3 repetitions.  All measurements were within normal limits. 

3. In October 2012, Dr. Chui, a non-VA provider, noted that x-rays revealed that the Veteran had excessive wear on his teeth.  Dr. Chui stated that the Veteran had stress lines on the following individual teeth: numbers 14, 3, 4, 5, 28, 20, 21, 19.  Dr. Chui recorded that the Veteran was grinding and clenching at night and advised the Veteran to use a night guard as a preventative measure.

4. An April 2013 VA treatment record reflects that the Veteran reported that he continued to grind his teeth and was having occasional headaches. The Veteran stated that he used an over-the-counter mouth guard, but was interested in a more permanent one because he would grind through an over-the-counter guard within a few days. 

5. A June 2014 treatment record from More Physical Therapy shows that the Veteran reported that he grinded his teeth badly and carried tension in his neck, shoulders, and upper back.  The Veteran stated that he grinded his teeth so badly that he went through 1 mouth guard per month.  The physical therapist's findings included pain at the TMJ and along the jaw bilaterally.

6. In March 2015, Dr. Chui gave a custom mouth guard to the Veteran.  Thereafter, in November 2015, the Veteran reported to Dr. Chui for an emergency visit regarding pain on tooth number 6.  Dr. Chui did not detect any decay, but commented that that tooth had been badly grinded down.

7. Approximately one year later, in March 2016, Dr. Chui noted that the Veteran's custom mouth guard was grinded down and perforated.  Dr. Chui was to retake impressions of the Veteran's teeth for a new guard.

8. In an undated letter received by VA in October 2016, Dr. Chui stated that the Veteran had a heavy clenching and grinding habit.  Dr. Chui reported that the Veteran's teeth suffered from multiple hairline fractures due to bruxism and that the Veteran's canines were ground down with their dentin core exposed.  A night guard was made for the Veteran in 2015, but Dr. Chui reported that this was quickly ground down and perforations appeared in the plastic in 2016.  Dr. Chui concluded that the Veteran's rapid deterioration was unusual even among bruxism patients.

9. During the October 2016 Board hearing, the Veteran's representative stated that the Veteran had heightened pain from his jaws due to heavy grinding and mouth guards.  Additionally, the representative stated that x-rays demonstrated considerable debridement of the teeth.

The Veteran testified that every morning he wakes up with a headache, neck pain, or jaw pain.  The Veteran then stated that his teeth grinding affected his life heavily.  Further, the Veteran stated that he quickly grinds through mouth guards and that his dentist had told him that his canines were down to their dentin cores and that he had fractures in his teeth.  Lastly, the Veteran testified that physical therapy only had a limited impact in providing relief. 

10. In February 2017, Dr. Chui examined the Veteran and took additional x-rays.  Dr. Chui noted multiple cracks on teeth numbers 6, 7, 8, 27, and 28.  The Veteran stated that he wore his mouth guard religiously, but the mouth guard had been worn through.  Dr. Chui again took new impressions for a new guard.

11. In October 2017, the Veteran underwent a VA examination and 2 disability benefits questionnaires (DBQs) were completed in connection with his increased rating claim.  First, as recorded in a temporomandibular disorder DBQ, the examiner diagnosed the Veteran with left-sided TMJ syndrome.  The Veteran reported that his symptoms started in approximately 2004 and, as time went on, he had headaches, jaw pain, and tooth pain.  The Veteran stated that he wore over-the-counter night guards that he would grind through in about 2 weeks and his pain and headaches continued.  The Veteran then reported that he had recently been wearing a custom soft night guard from his dentist which helped alleviate his symptoms, but had not entirely eliminated his pains.  The Veteran concluded that he religiously wore his night guard but no treatment modality thus far had relieved him of his symptoms.  The Veteran did not report flare-ups, functional loss, or functional impairment of the TMJ.  Initial range of motion testing revealed an inter-incisal distance of greater than 34 mm. Both right and left lateral excursion was greater than 4 mm.  

Regarding the right side, no pain was noted as well as no evidence of pain with chewing or evidence of crepitus, clicking, or soft ties.  However, the examiner recorded objective evidence of right-sided localized tenderness or pain on palpation of the TMJ or associated soft tissue.  Regarding the left side, pain and pain with chewing was not noted.  But, the examiner noted objective evidence of left-sided localized tenderness or pain on palpation of the TMJ or associated soft tissue as well as crepitus or clicking of the left TMJ.  The examiner specified that the Veteran has mild palpated pain and clicking of the left TMJ.  Repetitive-use testing was performed on both sides but did not result in additional loss of function or range of motion.   

The examiner then stated that the Veteran did not require a mechanically-altered foods diet which had been physician-verified or documented.  Lastly, the examiner commented that the Veteran had limitations when eating hard or sticky-type foods, but, ultimately, the Veteran could perform general activities without significant restrictions.

12. Turning to the separate oral and dental conditions DBQ completed in October 2017, the examiner diagnosed the Veteran with bruxism.  The examiner commented that the Veteran did not have any: (1) mandible conditions, including condyloid process and coronoid process; (2) maxilla conditions, including the hard palate; (3) conditions of the mouth, lips or tongue-as well as any disfiguring scars of those areas; (4) osteomyelitis, osteoradionecrosis, or osteonecrosis of the jaw; or (5) tumors or neoplasms.  But, the examiner noted that the Veteran had loss of teeth, which was not due to loss of substance of body or maxilla or mandible without loss of continuity.

The examiner then stated that the Veteran's loss of teeth was due to trauma or disease.  Specifically, the examiner stated that the Veteran reported severe attrition on his canines and upper lateral incisors exposing the dentin of the teeth.  The examiner noted that masticatory surfaces could not be restored by a suitable prosthesis.

Next, the examiner noted the following missing teeth: number 1, of the right upper area of the mouth; number 16, of the left upper area of the mouth; number 17 of the left lower area of the mouth; and number 32 of the right lower area of the mouth.  Lastly, the examiner remarked that the Veteran did indeed have current severe attrition on his canines and upper lateral incisors exposing the dentin of the teeth, indicating bruxism.

13. At no point during the appeal was the Veteran's inter-incisal range limited to at least 21 to 30 mm and he was not placed on any physician-verified or recorded dietary restrictions.  Additionally, although the Veteran's loss of teeth was not due to loss of substance of the body of the maxilla or mandible without loss of continuity, the record is devoid of any evidence indicating that the Veteran was missing at least all upper and lower anterior teeth or all upper and lower posterior teeth.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bruxism with temporomandibular joint syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.150, Diagnostic Code 9999-9905 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above in the Conclusion of Law section, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent.  Accordingly, the Board will deny the Veteran's claim.

In support of this determination, the Board first notes that the Veteran's disability is currently rated under 38 C.F.R. § 4.150, Diagnostic Code 9999-9905.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions. 

In this case "9999" refers to dental and oral conditions, while "9905" refers to the diagnostic code for temporomandibular disorder.  Bruxism is not listed in the rating schedule.  In this case, the Board finds the use of the hyphenated Diagnostic Code 9999-9905 to be appropriate as the Veteran's bruxism symptoms are captured by those listed under Diagnostic Code 9905.  Additionally, the Board finds all the remaining dental and oral diagnostic codes to be inapplicable in the instant case as the record does not contain evidence that the Veteran has suffered from: (1) maxilla or mandible chronic osteomyelitis, osteonecrosis, or osteoradionecrosis; (2) loss of the mandible; (3) nonunion or malunion of the mandible; (4) loss of the condyloid process or coronoid process; (5) loss of the hard palate; (6) loss of the maxilla; (7) malunion or nonunion of the maxilla; or (8) a benign or malignant neoplasm.

Additionally, while the evidence does demonstrate that the Veteran has suffered loss of teeth or fractures of his teeth because of bruxism, the record does not show that the Veteran has lost all upper and lower anterior teeth or all upper and lower posterior teeth, as is required for the assignment of a higher disability rating of 20 percent under Diagnostic Code 9913.  To the extent that the Veteran asserts that he is entitled to compensation for the wear and tear on his teeth secondary to bruxism, the Board notes that such is contemplated within the Veteran's pending claim of entitlement to service connection for dental treatment purposes, over which the Board does not currently have jurisdiction.  

Turning to why the Veteran's bruxism does not warrant the assignment of the next-higher rating of 20 percent under Diagnostic Code 9999-9905, the Board finds that at no point during the appeal was the Veteran's inter-incisal range limited to at least 21 to 29 mm.  Additionally, while the inter-incisal range was limited to greater than 34 mm, at no point did a physician place the Veteran on any dietary restrictions.  As these conditions are necessary for the assignment of the next-higher disability rating of 20 percent under Diagnostic Code 9999-9905, the Board will deny the Veteran's claim.


ORDER

An initial disability rating in excess of 10 percent for bruxism is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


